S. Samuel Di Falco, S.
This is an application to withdraw funds from the City Treasury. The petitioner relies upon an assignment of the distributable share deposited in the office of the Treasurer of the City of New York for the benefit of Yardui Kashikian now and at the time of deposit a resident of the U. S. S, R The petitioner states that the assignment was freely given to him by the assignor on a visit that he made to his homeland in 1958. He testified that there was no consideration for the assignment and that he had known the assignor and was distantly related to her. Because the court was not satisfied concerning the circumstances surrounding this transaction it instructed the Public Administrator, the respondent in this proceeding, to communicate with the assignor in an effort to ascertain what further facts affected the situation. She has replied and in her letter she refers to the fact that she regards the property as her own and that she felt that the assignment was the best means of obtaining its use by having the assignee use the proceeds for the purchase of food packages and the like.
An identical problem was before the court in Matter of Geiger (7 N Y 2d 109,112). The court there said: “ So long as the distributive shares are properly being withheld by the Surrogate because of the special circumstances in which the beneficiaries find themselves as domiciliarles in an iron-curtain country, they are in no position presently to assign any part of the funds withheld. They may not place an assignee in a better position than they themselves enjoy as principals.” Upon the authority of Matter of Geiger and for the reasons there stated the application to withdraw is denied. Submit decree on notice.